Hudgins, J.,
dissenting.
The decision of the case, in my opinion," turns on the condition of William Houston at the timé the attention of L. B. Strickland, the bus driver, was called to him en route from Gate City to Big Stone Gap.
It is quite true that plaintiff’s evidence tends to prove that William Houston was drunk at the bus terminal in Gate City some time before he boarded thé bus. However, the only witness who so testified was Berry Howard, but this witness was positive that “he (Houston) was able to take care of. himself and to get out (of the terminal) when I told him to get out.”
There is no evidence tending to show that the defendants, or either of them, knew that Houston was drunk or drinking at the time he became a passenger on the bus en route from Gate City to Big Stone Gap. The pertinent evidence, therefore, is limited to the physical or mental condition of William Houston just before, at the time of and immediately after he left the bus.
While there is some conflict as to the exact words used by Strickland to William Houston, the essential facts are that, after the bus had traveled four or five miles from Gate City, a passenger, Henry Neely, at the request of Mrs. Jessis Manness, informed Strickland that there was a man on the back seat drinking from a bottle and striking matches. Strickland stopped his bus on the side of the road in front of Kelly Pierson’s filling station, then closed for the night, walked to the rear of the bus, and, in a low, kindly tone, told Houston that he would have to stop drinking on the bus and surrender his bottle of whiskey until he arrived at his destination or get off the bus. Houston said *1007something in reply. One of the witnesses said he asked, “Where am I at?” Another said he extended the bottle toward Strickland and then took it back. Strickland turned and started toward the front of the bus, Houston following him. Another passenger, an employee of the Tri-State Coach Corporation but not then in uniform, lifted Houston’s bag from the rack and set it on the ground. Houston got off the bus. No force was used to eject him. He was given the choice of refraining from the use of intoxicants on the bus, surrendering temporarily his bottle, or getting off. He made his choice. He walked down the aisle and got off the bus without protest. There is no testimony which tends to show that decedent had lost any of his powers of locomotion or that he was in such a mental or physical condition as to render him unconscious of danger and unable to appreciate his position. It was a comparatively mild September night, there was no rain or fog, and no peril, except the peril incident to traffic on a highway. See Bragg v. Norfolk, etc., Ry. Co., 110 Va. 867, 67 S. E. 593.
The fact that Houston was in possession of his mental faculties and able to take care of himself is corroborated by the uncontradicted testimony of Kyle Mullin. This witness stated that, on the same night, he operated a bus which left Gate City within thirty minutes from the time the bus operated by Strickland left. When Mullin approached Kelly Pierson’s filling station, he was flagged down by Houston, who, carrying his bag, ran some distance to the side of the bus and asked to be taken to Big Stone Gap. Mullin told him that he did not go any farther than Clinch-port. Mullin stated that Houston made no further attempt to board the bus, that he was not drunk and that he seemed to be able to take proper care of himself.
This was Houston’s condition at approximately 12:30 A. M., at which time he had a heavy traveling bag and a bottle about one-third full of whiskey. The record is silent &s to his movements and the amount of liquor he drank from the bottle during the next few hours. Some time after 3:00 A. M., Houston’s body was found on or near the road badly *1008mangled, and his bag more than one hundred yards from the point at which his body was lying. Just when or how he. was killed is not disclosed by the evidence.
The evidence is insufficient to support the verdict of the jury on two grounds, either of which is fatal. 1. The bus driver violated no duty he owed to Houston when he asked him to surrender his whiskey or leave the bus. 2. Houston’s leaving the bus was not the proximate cause of his injuries and death. The judgment of the trial court should be affirmed.
Eggleston and Spratley, JJ., concur in this dissent.